DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The six information disclosure statements filed 11/4/20, 3/9/21, and 3/14/21 fail to comply with 37 CFR 1.97(d) because they lack the fees set forth in 37 CFR 1.17(p).  They have been placed in the application file, but the information referred to therein has not been considered.
The five information disclosure statements filed 3/9/21 and 3/14/21 fail to comply with 37 CFR 1.97(d) because they lack a statement as specified in 37 CFR 1.97(e).  They have been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-6, 9-10, 21-22, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Reply Brief of 12/22/20 and the Board decision of 12/2/21 adequately describe how the instant invention is patentable over the prior art. In particular, the prior art fails to teach multiple range compensators located on a single positioning component to hold the multiple range compensators in place on the patient at respective locations corresponding to different beam paths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881